Citation Nr: 0303271	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Buffalo, New York RO that that held that no new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for psychiatric disability.  This case 
was previously before the Board in June 2001; the Board found 
that new and material evidence had been submitted, granted 
reopening of the veteran's claim, and remanded the reopened 
claim for additional development.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's psychiatric disability, currently diagnosed 
as generalized anxiety disorder, originated during his active 
service.


CONCLUSION OF LAW

Psychiatric disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, the Board's June 2001 
decision and remand, and letters from the RO to the veteran, 
in particular an October 2001 letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of any currently present 
psychiatric disorder.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available, outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

In any event, as explained below, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim. 

Factual Background

The veteran served on active duty in the United States Navy 
from December 1944 to July 1946.  The veteran's service 
medical records, including a July 1946 discharge examination 
report, are negative for complaints or abnormal findings 
related to the veteran's psychiatric status.  Service 
personnel records note that the veteran had sea service 
during World War II; his service awards include the Asiatic 
Pacific Medal and the Philippine Liberation Medal.

A private treatment record dated in June 1988 notes that the 
veteran had been feeling anxious.  The assessment included 
anxiety.  Private treatment records dated from 1988 to 1993 
note the veteran's ongoing treatment for anxiety.

VA outpatient records dated from 1993 to 1994 note the 
veteran's continued treatment for anxiety disorder.

In a June 1995 statement, the veteran's private physician 
indicated that although the veteran had not been seen since 
April 1993, he had been seen previously for numerous 
conditions, including anxiety.

In a statement received by the RO in February 1996, the 
veteran's friend stated that he had known the veteran for 
over 55 years and recollected his correspondence with the 
veteran during World War II.  He stated that the veteran 
wrote about his shipboard experiences and the anxiety he 
suffered during enemy attacks and shipboard deaths, as well 
as his fear of being killed by mines.  The veteran's friend 
reported that the veteran sought medical treatment after 
service for his anxiety.  He also stated that he had remained 
in contact with the veteran before, during, and after 
service, and that he could confirm the veteran's complaints 
of and treatment for anxiety.

A March 1999 VA outpatient psychiatric evaluation report 
notes that the veteran carried diagnoses of generalized 
anxiety disorder, and amnestic disorder, not otherwise 
specified.  The veteran reported to the VA psychiatrist that 
he had been bothered with anxiety since service.  He 
recounted his experience of being scared most of the time he 
was in the Navy.  He reported that he was frightened for his 
life when he sailed through a minefield and also when he 
witnessed another sailor's death by accident.  He was 
currently taking prescribed medication.  The psychiatrist 
noted that an April 1998 computerized axial tomography scan 
of the veteran's head was significant for prominence of the 
ventricles and extra-axial cerebrospinal fluid spaces 
consistent with volume loss.  There was also patchy low 
density in the periventricular white matter, consistent with 
ischemic small vessel disease.  The diagnoses included: 
generalized anxiety disorder, longstanding in nature, most 
probably service-connected; depression, not otherwise 
specified, in full remission; and amnestic disorder, most 
likely due to vascular changes in the brain.

A January 2002 VA examination report notes that the veteran 
served in the Navy from December 1944 to July 1946.  The 
veteran acknowledged that he was never in combat or under 
fire.  However, he maintained that, for a period of time, his 
destroyer was "followed for miles" by an enemy submarine, 
which caused him great anxiety.  The veteran also maintained 
that, at one point, his destroyer had to navigate through a 
minefield when sailing from the Philippines to China, which 
also increased his anxiety.  In addition, the veteran stated 
that he witnessed the deaths of two sailors, two from 
accidents and one from suicide.  Currently, the veteran 
complained of ongoing symptoms of generalized anxiety, 
including distress, worry and apprehension, problems being 
alone, physical restlessness and possible physical symptoms 
including tics and tremors.

Mental status examination revealed that the veteran's 
appearance, attitude and behaviors were generally within 
normal limits.  His speech was somewhat pressured; otherwise, 
it was relevant, coherent and productive.  The veteran was 
not able to fully complete a simple concentration task.  He 
did quite poorly on a short-term memory task.  Mood was 
anxious and distressed.  Affect was restricted.  The 
diagnosis was generalized anxiety disorder, chronic, 
moderate.  The examiner stated that, "it is at least as 
likely as not that [the] veteran's generalized anxiety 
disorder stems from his experiences in the military as 
described."  The examiner also stated:

While this veteran was not in combat, 
clearly the experiences that he went 
through such as his destroyer being 
chased by a submarine and going through a 
mine field, and also witnessing the 
deaths of several sailors would clearly 
constitute a sufficient stressor that 
could result in an anxiety disorder of 
some permanence in a susceptible 
individual. . . . While not being in 
combat, the fact that he was clearly in 
harm's way, I do believe renders his 
generalized anxiety disorder as service 
connected.  Without having gone through 
these experiences, it would be reasonable 
to predict that he would not have 
developed this problem.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service personnel records 
note that he had sea service during World War II.  As noted 
above, both a March 1999 VA examiner and a January 2001 VA 
examiner have linked the veteran's currently diagnosed 
anxiety disorder to his military service.  Moreover, as there 
is no competent medical evidence of record attributing the 
veteran's anxiety disorder to any pre- or post-service event, 
there also is no medical evidence contradicting the VA 
physicians' opinions concerning the existence of a medical 
relationship between the veteran's anxiety disorder and his 
military service.

The grant of service connection does not require absolute 
medical certainty.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection for the veteran's 
generalized anxiety disorder is warranted.




ORDER

Service connection for psychiatric disability, currently 
diagnosed as generalized anxiety disorder, is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

